Fourth Court of Appeals
                                            San Antonio, Texas
                                                   October 14, 2020

                                                No. 04-19-00570-CV

                                            CITY OF SAN ANTONIO,
                                                   Appellant

                                                            v.

                                         Olga HURON and Dianna Rico,
                                                 Appellees

                        From the County Court At Law No. 10, Bexar County, Texas
                                     Trial Court No. 2019CV05317
                                 Honorable J Frank Davis, Judge Presiding


                                                    ORDER

Sitting:            Sandee Bryan Marion, Chief Justice1
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza A. Rodriguez, Justice


       The en banc court has considered Appellant’s motion for en banc reconsideration. The
motion is DENIED. See TEX. R. APP. P. 49.7.



                                                                  _________________________________
                                                                  Patricia O. Alvarez, Justice




1
    Dissents to the denial of the motion for en banc reconsideration.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court